t c memo united_states tax_court estate of rose b posner deceased david b posner personal representative petitioner v commissioner of internal revenue respondent docket no filed date mark t willen and peter e keith for petitioner c teddy li for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure federal estate_tax deficiency with respect to the estate of rose b posner the estate the parties have resolved all issues raised in the notice_of_deficiency the estate contends however that it is entitled to a dollar_figure estate_tax refund because certain marital trust property was erroneously included in the gross_estate resolution of this issue turns upon these two subissues whether rose b posner decedent possessed a general_power_of_appointment over the marital trust property in question under sec_2041 and whether the duty_of_consistency requires the estate to treat decedent as possessing a general_power_of_appointment under sec_2041 finally if we determine that the estate is entitled to a refund of an estate_tax overpayment we must decide whether this court has jurisdiction at this juncture to award interest on the overpayment findings_of_fact the parties have stipulated most of the facts which we incorporate along with the associated exhibits into our findings_of_fact on date decedent died in baltimore county maryland when the petition was filed david b posner david the personal representative of the estate resided in reisterstown maryland mr posner’s will decedent was formerly married to nathan posner mr posner on date mr posner died he was survived by decedent and their three children david judith geduldig and carol jean posner gordon unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure mr posner’s will devised half of his estate to a marital trust the marital trust for decedent’s benefit item ii of mr posner’s will created the marital trust and item xiv set forth provisions for its administration specifically item ii of mr posner’s will provided if my wife rose b posner shall survive me i give devise and bequeath to my trustees hereinafter named in trust and confidence nevertheless for the uses and purposes hereinafter set forth an amount equal to one-half ½ of the value of my adjusted_gross_estate as finally determined for federal estate_tax purposes less an amount equal to the value of all property which passes or has passed to my said wife either under other provisions of this will or outside of this will and which qualifies for the marital_deduction allowable for federal estate_tax purposes provided however no assets shall be made a part of this trust estate which do not qualify for said marital_deduction this trust estate shall be administered by my trustees as a separate trust item xiv of mr posner’s will provided anything in this will to the contrary notwithstanding and whether or not any reference is made in any other provision of this will to the limitations imposed by this section xiv my trustee shall not have or exercise any authority power or discretion over the marital trust or the income thereof or the property constituting the same nor shall any payment or distribution by my trustee be limited or restricted by any provision of this will which would in any way a adversely affect the qualification of the marital trust b prevent my estate from receiving the benefit of the maximum marital_deduction or c affect the right of my said wife to all income therefrom or her right to dispose_of the principal and income thereof in the amount and to the extent necessary to qualify the marital trust for the marital_deduction for federal estate_tax purposes under the provisions of the law applicable to my estate the parties have stipulated that mr posner’s will included none of the substantive dispositions such as for income beneficiaries remaindermen and powers of appointment normally found in a document establishing a testamentary_trust in mr posner’s estate filed a federal estate_tax_return attaching thereto a copy of mr posner’s will on that return mr posner’s estate claimed a marital_deduction with respect to the marital trust property respondent audited this estate_tax_return and allowed the claimed marital_deduction decedent’s will before her death decedent and her two daughters the daughters had a falling out in her will dated date decedent effectively disinherited the daughters leaving most of her estate to her son david his family and three charities in her will decedent directed the marital trust property valued at approximately dollar_figure million to be paid into a revocable_trust the revocable_trust to one daughter decedent left dollar_figure to the other daughter she left only a photograph the daughters unsuccessfully challenged the will’s validity after her death decedent’s son david b posner david was appointed personal representative of her estate david was not a personal representative of mr posner’s estate in the circuit_court for baltimore county md baltimore county circuit_court the daughters attempted to have decedent’s will and revocable_trust declared invalid alleging fraud undue influence and tortious interference by their brother david continued power_of_appointment case while the daughters’ challenge to the validity of decedent’s will was ongoing decedent’s children disputed ownership of the marital trust property the daughters contended that decedent had possessed no power_of_appointment over the marital trust property and that therefore the property should revert to mr posner’s estate to be distributed equally to the three children pursuant to the residuary clause in mr posner’s will david as decedent’s personal representative and trustee of decedent’s revocable_trust contended that decedent possessed and exercised a general_power_of_appointment over the marital trust property and therefore the property should be distributed to the various charitable organizations and other beneficiaries named in decedent’s revocable_trust instrument seeking to resolve this matter the trustee of mr posner’s estate filed a complaint for declaratory_judgment in the circuit_court for baltimore county maryland baltimore county circuit_court naming decedent’s three children as defendants on date the baltimore county circuit_court granted continued the baltimore county circuit_court granted summary_judgment against the daughters on appeal the maryland court of special appeals court of special appeals found a triable issue of fact and remanded the case for a jury trial see geduldig v posner a 2d md ct spec app on remand the jury found in favor of david and decedent’s estate on all counts upholding the validity of decedent’s will and rejecting the daughters’ claims summary_judgment for the daughters ruling that the marital trust property was not part of decedent’s estate but instead reverted to mr posner’s estate the court finds as a matter of law that when mr posner’s will is read in its entirety item xiv grants mrs posner power over the marital trust however this power is limited to inter_vivos because ambiguous granting language must be construed only as broadly as is necessary to fulfill the testator’s intent see hutchinson v farmer md a 2d furthermore the fact that the irs approved the marital_deduction did not establish that mrs posner’s powers were greater than inter_vivos because the trust would have qualified for the deduction if mrs posner had either inter_vivos or testamentary power as mrs posner’s powers over the marital trust were limited to inter_vivos her attempt to fund the revocable_trust with assets from the marital trust fails the revocable_trust by its terms is not an exercise of inter_vivos power because it could not vest until mrs posner’s death accordingly mrs posner’s revocable_trust was an attempt to exercise a testamentary power that she did not possess the court concludes that the assets from the marital trust therefore revert to mr posner’s estate to be distributed according to the residuary clause in his will mcdonagh v geduldig no c-97-001002 baltimore county cir ct date the maryland court of special appeals court of special appeals affirmed the baltimore county circuit court’s ruling that mr posner’s will granted decedent no testamentary_power_of_appointment posner v mcdonagh no 3c971002 md ct spec app date the court of special appeals was unpersuaded that references in mr posner’s will to the federal estate_tax_marital_deduction evinced his intention to grant decedent a testamentary_power_of_appointment the statements in item xiv of nathan posner’s will are very general they simply demonstrate that he wanted to qualify the marital trust for the marital_deduction in light of the broadness of these pronouncements and in light of the fact that a marital trust will qualify for the marital_deduction if the surviving_spouse is given either an inter_vivos power_of_appointment or a testamentary_power_of_appointment it is not at all clear that the statements in item xiv of nathan posner’s will evince an intent to grant rose posner a testamentary power of disposition over the marital trust’s assets given the generality of the statements it is almost as easy to conclude that nathan posner intended to grant rose posner a solely inter_vivos power_of_appointment as it is to conclude that he intended to grant her a testamentary_power_of_appointment thus the language in item xiv of the will does not provide conclusive proof of nathan posner’s intent with respect to rose posner’s power_of_appointment over the marital trust’s assets furthermore the court of special appeals stated that under applicable maryland caselaw the language in mr posner’s will is insufficient to grant rose posner either an inter_vivos or a testamentary_power_of_appointment over the marital trust’s assets id the court of special appeals stated its holding as follows accordingly we hold that nathan posner’s will did not grant rose posner a testamentary_power_of_appointment over the assets of the marital trust id in a subsequent case involving tax apportionment issues relating to the marital trust property see infra note the court of special appeals characterized this statement as dicta gordon v posner a 2d md ct spec app by order dated date the maryland court_of_appeals maryland’s highest court declined to hear the appeal of the court of special appeals’ decision the estate’s federal estate_tax_return while the above-described litigation was pending david as personal representative of decedent’s estate filed a request for an extension of time to file the estate’s federal estate_tax_return and remitted estate_tax of dollar_figure million on date notwithstanding the uncertainty of the outcome of the state court litigation david filed the estate’s federal estate_tax_return wherein the marital trust property was included in decedent’s gross_estate on date the estate filed a claim for an estate_tax refund of dollar_figure on the ground that the litigation in the maryland state courts had proved the inclusion of the marital these actions triggered more litigation in date the daughters filed a complaint in the circuit_court for baltimore city md baltimore city circuit_court against david and the trustee of the marital trust they sought declaratory relief asking the court to rule that david was not entitled to claim any contribution from the marital trust for the estate_taxes he had paid on cross-motions for summary_judgment the baltimore city circuit_court held that decedent’s three children had to bear responsibility for the estate_taxes paid on the marital trust assets and that any future irs refund of these taxes should be distributed equally among decedent’s three children gordon v posner no 24-c-99-03489 baltimore city cir ct date the court of special appeals affirmed this decision gordon v posner a 2d pincite by order dated date the maryland court_of_appeals declined to hear the appeal of the court of special appeals’ decision trust property in decedent’s gross_estate as reported on the estate’s estate_tax_return to have been in error on date respondent issued a notice_of_deficiency disallowing the refund claim i introduction opinion sec_2001 imposes an estate_tax determined in part by the value of the taxable_estate sec_2001 the taxable_estate is defined as the gross_estate less deductions sec_2051 the gross_estate generally includes the value of any property with respect to which the decedent has a general_power_of_appointment at the time of his or her death sec_2041 with exceptions inapplicable here a general_power_of_appointment is defined as a power that is exercisable in favor of the decedent the decedent’s estate the decedent’s creditors or the creditors of the decedent’s estate sec_2041 a power to make an inter_vivos appointment of property is a general_power_of_appointment if it is exercisable in favor of the decedent or the decedent’s creditors regardless of whether the power is also exercisable in favor of the decedent’s estate or the creditors of the decedent’s estate jenkins v united respondent made a number of adjustments to the estate’s estate_tax_return and determined an estate_tax deficiency the parties have resolved all issues except respondent’s disallowance of the claimed refund states 428_f2d_538 5th cir 38_tc_972 see also 780_f2d_1147 n 4th cir 349_fsupp_755 d kan sec_20_2041-1 estate_tax regs ii did decedent possess a general_power_of_appointment over the marital trust property a the parties’ positions as discussed below the court of special appeals has ruled that mr posner’s will granted decedent no testamentary_power_of_appointment over the marital trust property respondent does not dispute that ruling respondent contends however that mr posner’s will granted decedent an inter_vivos general_power_of_appointment over the marital trust property so as to make it includable in her gross_estate pursuant to sec_2041 the estate argues that under applicable maryland law as adjudicated by the court of special appeals decedent possessed no power_of_appointment over the marital trust property accordingly the estate contends inclusion of the marital trust property in decedent’s gross_estate as reported on the estate’s estate_tax_return was in error b decisions of the maryland courts state law which creates legal interests and rights in property including powers of appointment determines the nature scope and validity of such legal interests and rights see 309_us_78 336_f2d_277 4th cir affg tcmemo_1962_286 29_tc_465 federal_law in turn determines the federal taxation of such interests or rights morgan v commissioner supra t he highest court of the state is the final arbiter of what is state law when it has spoken its pronouncement is to be accepted by federal courts as defining state law 311_us_223 on the other hand we are not necessarily bound to follow decisions of state intermediate appellate courts 387_us_456 140_f3d_1211 9th cir affg and remanding on another ground tcmemo_1996_10 93_tc_368 52_tc_99 instead we give proper regard to decisions of state intermediate appellate courts if these decisions are on if it is found in a given case that an interest or right created by local law was the object intended to be taxed the federal_law must prevail no matter what name is given to the interest or right by state law 309_us_78 to this same end the term power_of_appointment includes all powers that are in substance and effect powers of appointment regardless of the nomenclature used in creating the power and regardless of local property law connotations sec_20_2041-1 estate_tax regs see also 780_f2d_1147 4th cir point see commissioner v estate of bosch supra 948_f2d_895 4th cir revg tcmemo_1989_511 87_tc_78 83_tc_302 therefore in deciding whether decedent possessed a general_power_of_appointment relevant decisions of the maryland court_of_appeals are binding on this court decisions of the court of special appeals on the other hand are not binding these decisions if on point are entitled to proper regard in posner v mcdonagh no 3c971002 md ct spec app date the court of special appeals held that decedent possessed no testamentary_power_of_appointment the estate relies heavily on the statement in the court of special appeals’ unreported opinion that mr posner’s will was insufficient to grant rose posner either an inter_vivos or a testamentary_power_of_appointment over the marital trust’s assets id this statement however is dicta the only issue before the court of special appeals was whether decedent possessed a testamentary_power_of_appointment indeed in a subsequent published opinion involving the apportionment_of_taxes relating to the marital trust property the court of special appeals characterized its prior statement as dicta on appeal this court held that rose did not have a testamentary_power_of_appointment over the assets of the marital trust and affirmed the trial_court in dicta we also stated that the language of nathan’s will was insufficient to grant rose posner either an inter_vivos or a testamentary_power_of_appointment gordon v posner a 2d md ct spec app emphasis added consequently although we give the decisions of the court of special appeals proper regard those decisions do not squarely answer the question whether decedent possessed an inter_vivos power_of_appointment over the marital trust property on reply brief respondent argues that the only maryland decision that is legally effective with respect to this question is the ruling of the baltimore county circuit_court which held that decedent lacked a testamentary_power_of_appointment over the marital trust property and stated in part when mr posner’s will is read in its entirety item xiv grants mrs posner power over the marital trust however this power is limited to inter_vivos mcdonagh v geduldig no c-97-001002 baltimore county cir ct date as a threshold matter we note that the baltimore county circuit_court is a state trial_court not an intermediate state appellate court although decisions of a state trial_court are given some weight and proper regard if on point see commissioner v estate of bosch supra pincite we must carefully consider the nature of the trial_court litigation see 52_tc_220 and the subsequent proceedings on appeal in ruling that mr posner’s will gave decedent no testamentary power the baltimore county circuit_court stated that item xiv of mr posner’s will was a granting clause that granted decedent only an inter_vivos power_of_appointment in its affirmance the court of special appeals relied on the lack of specificity in mr posner’s will regarding the claimed testamentary_power_of_appointment the court of special appeals did not endorse the circuit court’s statement that item xiv was a granting clause that granted decedent an inter_vivos power_of_appointment to the contrary as previously discussed in holding that mr posner’s will gave decedent no testamentary_power_of_appointment the court of special appeals stated in dicta that mr posner’s will was insufficient to grant rose posner either an inter_vivos or a testamentary_power_of_appointment over the marital trust's assets posner v mcdonagh supra in light of this statement and considering the basis on which the court of special appeals affirmed the circuit court’s ruling we are reluctant to assign much weight to the baltimore county circuit court’s statement that mr posner’s will granted decedent an in the baltimore county circuit_court proceeding the daughters argued that item xiv of mr posner’s will was only a saving clause and thus granted no powers in the alternative the daughters argued that if item xiv was a granting clause the clause granted only inter_vivos not testamentary power the baltimore county circuit_court accepted this latter argument inter_vivos power_of_appointment over the marital trust property to the contrary we believe that the baltimore county circuit court’s conclusions in this regard were effectively set_aside by the court of special appeals cf 100_tc_590 stating that for purposes of applying collateral_estoppel where a trial court’s conclusions of law or findings_of_fact are not passed on by the appellate court the trial court’s conclusions of law or findings_of_fact are effectively set_aside finding no other rulings of maryland courts that are dispositive in determining whether mr posner’s will granted decedent an inter_vivos general_power_of_appointment we must make our best effort to determine how maryland’s highest court would decide the issue see commissioner v estate of bosch u s pincite west v am tel tel co u s pincite estate of casey v commissioner supra pincite c analysis a threshold issue is whether mr posner’s will conferred upon decedent any sort of a power of appointment--testamentary or inter_vivos general or limited the parties have stipulated that mr posner’s will did not include any of the substantive dispositions such as income beneficiaries remaindermen and powers of appointment normally found in a document establishing a testamentary_trust emphasis added the holding of both maryland courts to adjudicate the issue was that mr posner’s will created no testamentary_power_of_appointment inasmuch as mr posner’s will contains no substantive provisions regarding powers of appointment of any sort we are persuaded that mr posner’s will also failed to create an inter_vivos power_of_appointment as the court of special appeals stated in dicta respondent argues that the failure of item ii of mr posner’s will to provide substantive dispositions of income and principal is a scrivener’s error and that items ii and xiv of mr posner’s will when read together clearly establish his intent to create a_trust and grant decedent a right to all trust income and a general_power_of_appointment over the trust such that the trust would qualify for the federal estate_tax_marital_deduction we are unpersuaded that the absence of substantive dispositions should be regarded as a mere scrivener’s error rather we believe that because of the lack of such dispositions the will fails to confer on decedent a power_of_appointment with respect to the marital trust property we discern in mr posner’s will a directive that the marital trust property should qualify for the federal estate_tax_marital_deduction the will does not provide however the necessary terms for satisfying this directive reading mr posner’s will as respondent suggests would be tantamount to rewriting mr posner’s will to include these provisions which we are not at liberty to do see gaither v fidelity-baltimore natl bank trust co a 2d md items ii and xiv of mr posner’s will refer to the federal estate_tax_marital_deduction on this basis respondent argues that this case comes squarely within the rationale of 425_f2d_145 4th cir in guiney v united_states supra pincite the testator used the words general_power_of_appointment to describe the power given to his wife and referenced the marital_deduction as provided by the internal_revenue_code of the court_of_appeals for the fourth circuit found that this unmistakably precise language manifested a clear and forthright desire to clothe his widow with the ‘general power of appointment’ necessary to accomplish the marital_deduction and by express reference brought the power he created squarely within the code’s requirements id pincite the court_of_appeals concluded thus the widow here is given specific authorization to appoint to herself or her estate as the testator moreover we do not construe item xiv of mr posner’s will as a granting clause giving decedent a general_power_of_appointment instead we agree with the statement of the court of special appeals in gordon v posner a 2d pincite that item xiv is more in the nature of a marital_deduction ‘savings clause ’ cf 90_tc_1068 holding that a will provision precluding the executor from taking any discretionary action that would diminish the marital_deduction did not affect the means or order of distribution of the estate as set forth in other will provisions affd without published opinion 885_f2d_879 11th cir obviously was not referring to a maryland limited general_power_of_appointment by his use of the words general_power_of_appointment coupled with his expressed intention to take advantage of the marital_deduction as provided by the internal_revenue_code of the testator was clearly referring to the general_power_of_appointment provisions of sec_2041 of the code which empower the donee to appoint to herself or her estate id pincite unlike the will in guiney mr posner’s will contains no language referring to a general_power_of_appointment and indeed contains no substantive dispositions of the marital trust property item ii of mr posner’s will does not expressly provide for the disposition of income or principal of the marital trust and it contains no direction regarding the distribution of principal upon termination of the trust it refers only to the federal estate_tax_marital_deduction item xiv also refers to the marital_deduction but contains no language that we might reasonably interpret to grant decedent a general_power_of_appointment the references to the marital_deduction alone in items ii and xiv are insufficient to create a general_power_of_appointment in decedent’s favor see estate of pierpont v commissioner f 2d pincite d conclusion in conclusion we defer to the ruling of the court of special appeals that mr posner’s will gave decedent no testamentary_power_of_appointment moreover we believe that the maryland court_of_appeals would conclude as the court of special appeals stated in dicta that the language in mr posner’s will was also insufficient to give decedent an inter_vivos power_of_appointment over the marital trust property consequently we hold that decedent possessed no general_power_of_appointment for purposes of sec_2041 iii duty_of_consistency on its estate_tax_return mr posner’s estate claimed a marital_deduction for the marital trust propertydollar_figure in doing so respondent contends mr posner’s estate represented that decedent possessed a general_power_of_appointment over the marital trust propertydollar_figure respondent argues that the duty_of sec_2056 allows a marital_deduction from a decedent’s gross_estate for the value of any interest in property passing to the decedent’s surviving_spouse sec_2056 as in effect at the time of mr posner’s death limited the aggregate amount of the marital_deduction to percent of the value of the adjusted_gross_estate a marital_deduction is generally not allowable for any terminable_interest which is a property interest that will terminate or fail on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur sec_2056 estate of davis v commissioner tcmemo_2003_55 sec_2056 modifies this general_rule by allowing a marital_deduction for property with respect to which the surviving_spouse is given a life_estate with a general_power_of_appointment we point out that mr posner died before the enactment of the qualified_terminable_interest_property qtip rules of sec_2056 see economic_recovery_tax_act_of_1981 publaw_97_34 95_stat_302 effective generally for estates of decedents dying after date pursuant to the qtip rules if certain conditions are met property with respect to which the spouse has a qualifying life interest may qualify for continued consistency precludes decedent’s estate from now taking the contrary position upon which its claim_for_refund is predicated that decedent possessed no general power of appointmentdollar_figure as explained below we disagree as developed in caselaw the duty_of_consistency sometimes called quasi-estoppel prevents a taxpayer from benefiting in a later year from an error or omission in an earlier year that cannot be corrected because the time to assess tax for the earlier year has expired 109_tc_290 affd without published opinion 212_f3d_600 11th cir the duty_of_consistency may apply if the taxpayer made a representation of fact or reported an item for tax purposes in one tax_year the commissioner acquiesced continued the marital_deduction even though the spouse is given no power over the property’s ultimate disposition h rept pincite 1981_2_cb_352 see 100_tc_407 affd in part revd in part on other grounds and remanded 51_f3d_597 5th cir the internal_revenue_code specifically requires that if the spouse still holds the qtip at death its value must be included in the spouse’s gross_estate sec_2044 by contrast the internal_revenue_code contains no specific provision apart from the general_rule of sec_2041 which brings into the gross_estate property with respect to which the decedent has a general_power_of_appointment requiring property transferred pursuant to sec_2056 to be included in the spouse’s gross_estate respondent raised the duty_of_consistency as an affirmative defense and consequently has the burden of showing that it applies see rule a 87_f2d_260 4th cir revg 33_bta_178 in or relied on that fact for that year and the taxpayer desires to change the representation previously made in a later tax_year after the earlier year has been closed by the statute_of_limitations id pincite 103_tc_525 affd 100_f3d_778 10th cir spouses as well as their estates may have sufficient identity of interests so that one may be estopped under the duty_of_consistency by a prior representation of the other estate of letts v commissioner supra pincite 105_tc_324 respondent contends that mr posner’s estate and decedent’s estate have sufficient identity of interests that the duty_of_consistency is applicable for purposes of this discussion we assume without deciding that there was privity of interest between mr posner’s estate and decedent’s estate on brief respondent acknowledges that the duty_of_consistency applies if the inconsistency is a question of fact or a mixed question of fact and law it does not apply to mutual mistake on the part of a taxpayer and the service concerning a pure question of law see lefever v commissioner f 3d pincite 854_f2d_755 5th cir affg 87_tc_1087 s pac transp co v commissioner 75_tc_497 72_tc_807 affd 656_f2d_483 9th cir dollar_figure with little elaboration respondent contends on brief that the inconsistency in question here is a mixed question of fact and law so that the duty_of_consistency applies we disagree in 229_f2d_376 6th cir the court_of_appeals for the sixth circuit noted that the duty_of_consistency is probably applicable in cases where the factual situation is such as to justify the taxpayer in taking either of two possible positions but generally does not apply when the error is one of law arising out of a definite in 137_f2d_537 2d cir judge learned hand considered and rejected the application of a duty_of_consistency based purely on a legal inconsistency which he referred to as a kind of estoppel as to the law that theory is not that the taxpayer was here estopped as to any fact by his earlier return but that if the earlier assessment were made upon one theory of law the same theory must be consistently followed thereafter with deference this theory seems to us not only to have all the vices of an estoppel as to the facts but not to have even the excuse which that doctrine has ie that in making his return a taxpayer does represent that it contains his complete gross_income something which the commissioner cannot know see also 169_f2d_483 1st cir for a contrary view that the fact versus law distinction should be eliminated from the duty_of_consistency doctrine see johnson the taxpayer’s duty_of_consistency tax l rev inasmuch as respondent has conceded that the duty_of_consistency does not apply to a mutual mistake on the part of a taxpayer and the service concerning a pure question of law we need not delve deeper into these matters here factual situation in the instant case the inconsistency arose because of a mutual mistake in deciding how mr posner’s will should be construed under maryland law--a purely legal issue see mcintyre v byrne a 2d md the construction of a will is a matter of law for the court to determine mr posner’s estate did not misrepresent the property or type of property that mr posner had devised to decedent respondent has not alleged any facts to show that the estate has been inconsistent with respect to any factual positions or to suggest that the inconsistency in question arose from anything other than a purely legal error in the context of a definite factual situation crosley corp v united_states supra at dollar_figure moreover the duty_of_consistency does not apply where all pertinent facts are known to both the commissioner and the in 109_tc_290 affd without published opinion 212_f3d_600 11th cir we concluded that the inconsistency at issue involved a mixed question of fact and law as to whether certain property that the decedent’s husband devised to her in trust was terminable_interest property ie an interest passing to the decedent that would end on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur see sec_2056 in estate of letts unlike the instant case a copy of the predeceased spouse’s will was not attached to the earlier estate_tax_return nor did the commissioner audit the earlier estate_tax_return thus the commissioner did not know or have reason to know the operative facts and circumstances underlying the position taken on that return for these reasons estate of letts is distinguishable from the instant case taxpayer especially if the crucial facts are known to both parties and the erroneous deductions are due to a mutual mistake of law s pac transp co v commissioner supra pincite cf 232_f2d_873 4th cir affg 24_tc_1000 87_f2d_260 4th cir stating that a party either knowing the facts or in a position to know them cannot claim the benefit of estoppel revg 33_bta_178 in the instant case respondent had reason to know all the relevant facts when mr posner’s estate filed its estate_tax_return it adequately disclosed the relevant facts and documents attaching a copy of mr posner’s willdollar_figure respondent audited the estate_tax_return of mr posner’s estate and allowed the marital deductiondollar_figure respondent claims that when mr posner’s estate filed the estate_tax_return it made a factual representation that decedent possessed a general_power_of_appointment over the marital trust property we are not convinced that this is a factual representation rather it is a legal conclusion in attaching mr posner’s will to the estate_tax_return mr posner’s estate disclosed all underlying facts necessary to reach this conclusion or an alternative conclusion cf estate of ashman v commissioner tcmemo_1998_145 the commissioner may rely on representations in a return signed under penalties of perjury absent sufficient facts that provide actual or constructive knowledge to the contrary emphasis added affd 231_f3d_541 9th cir cf estate of letts v commissioner supra pincite the commissioner acquiesces in or relies on a fact if a taxpayer files a return that contains an inadequately disclosed item of which the commissioner was not otherwise aware the commissioner accepts that return and the time to assess tax expires without an audit of that return emphasis added respondent has not alleged any facts to suggest that this audit was insufficient in any regard other than in the failure to apply the law correctly under these circumstances respondent cannot be viewed as justifiably relying on the legal representation on the estate_tax_return of mr posner’s estate the executor of mr posner’s estate and the executor of decedent’s estate as well as respondent’s agents upon audit of mr posner’s estate’s estate_tax_return all acted in accordance with the mutual mistake of law that mr posner’s will gave decedent a general_power_of_appointment indeed when he filed the estate_tax_return of decedent’s estate decedent’s executor included the marital trust property in decedent’s gross_estate and paid the resulting estate_tax he steadfastly maintained in the state court litigation that decedent possessed a testamentary_power_of_appointment over the marital trust property only after the court of special appeals rejected this position and the maryland court_of_appeals declined to hear the appeal did he file the refund claim respondent has not carried his burden to show that the duty_of_consistency should apply in these circumstances accordingly we hold that the marital trust property is not includable in decedent’s gross_estate iv accrued interest on the overpayment the estate requests that we award it interest on its overpayment of estate_tax pursuant to sec_6611 and sec_6621 this court generally does not have jurisdiction to enter a decision for interest upon an overpayment 85_tc_445 harrison v commissioner tcmemo_1994_614 see sec_6512 as an exception to this general_rule however sec_6512 provides that if the secretary fails to refund the overpayment determined by the tax_court together with the interest thereon as provided in subchapter_b of chapter then the tax_court upon motion by the taxpayer shall have jurisdiction to order the refund of such overpayment and interest the estate makes no allegation that it paid the interest it claims or that this interest is part of its overpayment of estate_tax cf estate of baumgardner v commissioner supra on the contrary the claimed interest appears to be interest that has accrued upon its overpayment likewise this case does not involve interest on an overpayment that the commissioner has credited or refunded cf 122_tc_88 holding that under certain circumstances this court has overpayment jurisdiction under sec_6512 with regard to overpayment interest in the case of overpayments credited or refunded by the commissioner we hold that we do not have jurisdiction at this juncture to enter a decision for interest upon the estate’s overpayment of estate_tax because of concessions by the parties and the fact that the estate is claiming an overpayment decision will be entered under rule
